

116 S3907 IS: PPP for Critical Access Hospitals Act
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3907IN THE SENATE OF THE UNITED STATESJune 8, 2020Ms. Collins introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo provide that all critical access hospitals are eligible for loans under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the PPP for Critical Access Hospitals Act.2.Inclusion of critical access hospitals in the paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended by adding at the end the following:(vii)Inclusion of critical access hospitalsDuring the covered period, any nonprofit organization that is a critical access hospital (as defined in section 1861(mm) of the Social Security Act (42 U.S.C. 1395x(mm))) shall be eligible to receive a covered loan, regardless of the status of such a hospital as a debtor in a case under chapter 11 of title 11, Unites States Code, or the status of any debts owed by such a hospital to the Federal Government..